Citation Nr: 1029503	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-02 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
ankylosing spondylitis (previously evaluated as chronic low back 
strain with history of myofascitis and sacrolitis), currently 
rated as 20 percent disabling.  

2.  Entitlement to a higher initial evaluation for iritis of the 
left eye associated with ankylosing spondylitis. 

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 
1978 and from April 1982 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and January 2007 rating 
determinations of the Department of Veterans Affairs Regional 
Office (RO) located in Winston-Salem, North Carolina.  

In the December 2005 rating determination, the RO denied an 
increased evaluation for the Veteran's low back disorder as well 
as service connection for left eye iritis.  The Veteran appealed 
these decisions.  

In a January 2007 rating determination, the RO subsequently 
granted service connection for iritis of the left eye.  
Thereafter, the Veteran perfected his appeal with regard to the 
assigned disability evaluation for his iritis.

As noted in the remand portion below, the evidence reasonably 
raises the claim for a TDIU.  As such, the Board has listed the 
issue on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

With regard to all issues, the Board notes that subsequent to the 
issuance of the last supplemental statement of the case in 
October 2008, the Veteran submitted a copy of a January 2009 
Social Security Administration decision finding him totally 
disabled for Social Security purposes as of February 2006.  In 
the award, it was noted that the disabilities found to be 
rendering the Veteran disabled included his service-connected low 
back disorder and his recurrent iritis.  While the decision is of 
record, the treatment records considered in making this decision 
have not been associated with the claims folder.  VA has an 
obligation to obtain copies of all Social Security decisions and 
the records underlying those decisions.  Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).  These records have not been associated with the 
claims folder.  Moreover, based upon the award, these treatment 
records appear pertinent to the Veteran's claims for increased 
evaluations.  

With regard to the Veteran's service-connected low back disorder, 
the Board notes that the last comprehensive VA examination 
afforded the Veteran occurred in September 2006.  The Board notes 
that subsequent to that time, the Veteran has reported a 
worsening of his symptoms, to include numbness in his lower 
extremities.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
Veteran is competent to provide an opinion that his disability 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

As it relates to the Veteran's claim for a higher evaluation for 
his iritis, the Board notes that the last comprehensive VA 
examination afforded the Veteran also occurred in September 2006.  
In his December 2007 substantive appeal, the Veteran indicated 
that he was taking medication to control his condition and he 
stated that his eyesight had worsened.  The Board notes that 
while treatment records associated with the claims folder 
subsequent to receipt of the Veteran's substantive appeal contain 
findings of VA outpatient eye examinations, a comprehensive 
examination to determine the current severity of the Veteran's 
service-connected iritis is warranted.  

The Board further notes that the last VA treatment records 
associated with the claims folder date back to August 2008.  As 
the matter must be returned for the above actions, any additional 
VA treatment records prepared subsequent to August 2008 should be 
associated with the claims folder.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in contemplation of 
law, before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the TDIU issue, the Board notes that in May 
2009, the Court held that a request for TDIU, whether expressly 
raised by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities 
which is part of a pending claim for increased compensation 
benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) 
(the issue of entitlement to TDIU is not a free-standing claim 
which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  Issue a notice letter to the Veteran 
addressing the elements of a claim of 
entitlement to TDIU and the type of 
evidence that he should submit to support 
his claim.

2.  Take the necessary steps to obtain the 
medical records used in support of the 
February 2009 decision awarding SSA 
disability benefits to the Veteran.  
Associate all such available documents with 
the Veteran's claims folder.  If such 
records are unavailable, this should be 
noted in the record.

3.  Obtain copies of all records of the 
Veteran's treatment from the VAMC 
Durham/Morehead City Community Based VA 
Outpatient Clinic since August 2008.  
Associate all such available documents with 
the Veteran's claims folder.  If such 
records are unavailable, this should be 
noted in the record.

4.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his ankylosing 
spondylitis.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should note such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence of 
ankylosis of the spine.

The examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.  If there is no nerve 
involvement, the examiner should so state.

5.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected left eye iritis.  The 
claims folder must be made available to the 
examiner for review.  All appropriate tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In particular, the examiner should 
identify and describe the severity of all 
symptoms for the left eye- including 
impairment of central visual acuity, any 
field loss, and/or symptoms such as pain.  
The examiner should also determine whether 
any eye symptoms for the left eye 
necessitate rest or result in episodic 
incapacity and, if so, indicate how 
frequently this occurs.  To the extent 
possible, the examiner should differentiate 
symptoms attributable to service-connected 
disability and symptoms attributable to 
nonservice-connected disability.


6.  After undertaking any other development 
deemed appropriate, adjudicate the issues 
of an increased evaluation for ankylosing 
spondylitis (previously evaluated as 
chronic low back strain with history of 
myofascitis and sacrolitis), a higher 
initial evaluation for iritis of the left 
eye associated with ankylosing spondylitis, 
and TDIU.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.   

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

